United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY,
COMMUNICATIONS COMMAND,
FORT RICHARDSON, AK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1626
Issued: April 21, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 30, 2007 appellant filed a timely appeal from a May 2, 2007 Office of Workers’
Compensation Programs’ decision, which found that she received an overpayment in the amount
of $2,617.55, for which she was at fault in creating. She also timely appealed the Office’s
March 14, 2007 wage-earning capacity decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over these issues.
ISSUES
The issues are: (1) whether the Office properly determined appellant’s wage-earning
capacity; (2) whether the Office properly determined that she received an overpayment in the
amount of $2,617.55; (3) whether the Office properly determined that appellant was at fault in
the creation of the overpayment; thus precluding waiver of recovery; and (4) whether the Office
properly determined that it would recover the overpayment by deducting $100.00 from her
continuing compensation payments.

FACTUAL HISTORY
On June 3, 2002 appellant, then a 37-year-old mail clerk, sustained an injury to her right
knee as she walked up a ramp and was hit by falling boxes in the performance of duty. The
Office accepted her claim for tear of the right anterior cruciate ligament. Appellant stopped
work on June 6, 2002 and was paid appropriate compensation and eventually placed on the
periodic compensation rolls.1
In a January 27, 2004 report, Dr. David A. McGuire, a Board-certified orthopedic
surgeon, noted that on November 18, 2004 appellant was placed on permanent light duty with
limitations of no driving, stairs, squatting, kneeling or jumping, climbing or running. The
restrictions also included no sitting longer than 30 minutes, no standing longer than 30 minutes,
no walking longer than 30 minutes and no lifting over 10 pounds. Dr. McGuire opined that
appellant had sustained permanent damage to her knee and advised that “it would be best [if] she
retire.” He opined that appellant’s job duties had worsened her symptoms and were the cause of
her current condition.
On July 27, 2005 the Office advised appellant that it would pay her wage-loss
compensation from November 18, 2003 to July 9, 2005 and then every 28 days thereafter.2 The
Office noted the circumstances under which appellant could receive wage-loss compensation.
Appellant was advised that to minimize the possibility of an overpayment, she must notify the
Office if she returned to work. She was also advised that a partially disabled employee who
returned to work was only entitled to compensation based upon the difference between the
monthly pay and the employee’s wage-earning capacity.
The Office referred appellant to vocational rehabilitation. The vocational rehabilitation
counselor determined that appellant’s medical restrictions would allow her to perform various
clerical positions, including a general office clerk, receptionist and information clerk.
On October 20, 2005 the Office advised appellant’s congressional representative that
appellant was entitled to benefits as long as she had continuing injury-related disability and or a
work-related medical condition. The Office also indicated that appellant would not be entitled to
continuing compensation benefits, if she were able to earn wages paid by her position at the time
of her injury.
In a January 3, 2006 report, Dr. R. Matison White, Jr., a family practitioner, determined
that appellant had severe degenerative arthritis of her right knee. He opined that appellant was in
need of a total knee replacement and should be retired from her work. Dr. White noted that there
was potential for further degenerative damage and loss of quality of life and basic functioning.
He advised that appellant should avoid a total knee replacement “for as long as possible in order
to have a normal, useful knee during her expected normal life expectancy.”
1

The record reflects that the Office also accepted appellant’s claim for a recurrence of disability related to a
worsening of her right knee condition on January 21, 2003.
2

The record reflects that appellant’s gross weekly pay rate when injured was $637.89.

2

On March 13, 2006 the Office noted that appellant was employed. She accepted a fulltime permanent position on March 13, 2006 with wages of $10.50 per hour as a general office
clerk performing duties and filling in as a relief receptionist.3 On March 27, 2006 appellant
received an offer to work as a temporary network assistant effective March 27, 2006. In an
April 5, 2006 report, appellant’s rehabilitation counselor advised that appellant was working in
the payroll and accounting department. The counselor noted that appellant continued to work in
the accounting department and enjoyed her work.
On April 12, 2006 appellant completed a Form CA-7 advising that she worked on
March 10, 2006 for Hope Community Resources. A wage statement from her employer
accompanied her form and indicated that she had received wages during the period February 27
to March 12, 2006.
In a May 25, 2006 report, Dr. T. Noah Laufer, a Board-certified family practitioner, noted
that appellant had a history of severe degenerative osteoarthritis of the right knee and was a
candidate for total knee replacement. Appellant related that, on May 19, 2006, she was asked to
work in a different building and carried boxes up and down stairs. Dr. Laufer noted that
appellant indicated that her supervisor acknowledged that this work was outside her restrictions
and that she had been asked to do further work under these circumstances. He opined that
appellant had worsening of her degenerative right knee osteoarthritis, which was an exacerbation
of her condition at work. Dr. Laufer opined that her symptoms would continue to be bothersome
and progress.
On June 16, 2006 the Office made a preliminary finding that an overpayment of
$2,617.55 arose because appellant received wage-loss compensation for total disability while
simultaneously receiving wages from her employer. The Office determined that she was at fault
in creating of the overpayment because she accepted a payment that she knew or reasonably
should have known to be incorrect. Appellant was informed of her right to challenge the
overpayment or request a waiver of the overpayment. If she wished a waiver of the
overpayment, she was specifically directed to submit financial information by completing an
overpayment recovery questionnaire. In an accompanying June 14, 2006 memorandum, the
Office noted that appellant was hired as a full-time employee effective March 10, 2006;
however, her periodic rolls compensation did not stop until April 16, 2006. As a result, appellant
received an overpayment from March 10 to April 15, 2006. The Office found that the
compensation payments that appellant received for the period February 19 to March 18, 2006
was $1,979.00. For the period March 19 to April 15, 2006 she received $2,048.00. The Office
added the payments, to equal $4,027.00 and subtracted the amount appellant should have
received from February 19 to March 9, 2006, $1,409.45, a total overpayment of $2,617.55. The
Office found that she was at fault as she was aware or reasonably should have been aware that
there was no entitlement to receive wage-loss benefits after returning to full-time work.
Appellant did not respond to the preliminary finding.

3

On May 18, 2006 appellant’s vocational rehabilitation file was closed. The vocational rehabilitation counselor
documented that appellant had obtained a full-time permanent job offer effective March 13, 2006 with wages of
$10.50 per hour as a general office clerk in the accounting department.

3

In a February 27, 2007 letter, appellant’s congressional representative asked that the
Office increase appellant’s benefits. It was noted that appellant’s position “ended in the middle
of January 2007.”
On March 14, 2007 the Office advised that appellant was employed as an accounting
assistant at the community resource center where she earned wages of $420.00 per week since
April 2006. The Office found that this fairly and reasonably represented her wage-earning
capacity. The Office determined that appellant performed the job until January 2007, had
demonstrated the ability to perform the job for two months or more and the position was suitable
to her partially disabled condition. The Office retroactively reduced appellant’s compensation
effective March 10, 2006.4 The Office determined that appellant’s gross weekly pay rate on the
date of injury was $637.895 and the current pay rate for the job as $685.73. The Office noted
that appellant earned $420.00 per week and that the percentage of the new wage-earning capacity
was equal to 61 percent, or a loss of wage-earning capacity of $248.78 per week. The Office
concluded that appellant’s new compensation rate was equivalent to $186.59 per week and
reduced her compensation accordingly.
On March 27, 2007 appellant contended that the employing establishment could find a
job to fit her disability. She wished to locate to a warmer climate and wanted back pay from
January to the present.
By letter dated March 29, 2007, the Office informed appellant that her disability had
extended beyond a year, and there was no requirement that the employing establishment provide
her with a position in Alaska or another state. The Office noted that employers were encouraged
to accommodate work limitations where feasible; however, they were under no obligation to find
suitable light duty. Appellant was also advised that, if she was requesting temporary total
disability from the date she was laid off, she had the burden to modify the loss of wage-earning
capacity determination.
The Office subsequently received a January 27, 2004 report from Dr. McGuire, who
opined that appellant had permanent damage to her knee and advised that “it would be best [if]
she retire.” He opined that appellant’s “job duties have worsened her symptoms and are the
causes of her current condition based on her medical record.” In chart notes dated April 9, 2007,
Dr. McGuire advised that appellant had severe degenerative joint disease, which he suspected
might warrant a total knee replacement.

4

On June 22, 2006 the Office determined that appellant was recently employed as a temporary network assistant
with wages of $420.00 per week, effective March 10, 2006, which fairly and reasonably represented her wageearning capacity. The Office determined that appellant had demonstrated the ability to perform the job for two
months or more, and the position was suitable to her partially disabled condition, and reduced her compensation
effective that date. On March 14, 2007 the Office rescinded this decision as it was issued in error due to the fact that
the Office was unaware that appellant had changed duties to an accounting assistant.
5

The decision actually contained a typographical error, stating that weekly pay rate when injured was $685.73.
However, the calculation is actually based on a weekly pay rate, when injured, of $637.89, an amount that is
supported by evidence of record.

4

By letter dated April 18, 2007, the Office advised appellant’s congressional
representative that appellant received a cost-of-living increase. The Office indicated that
appellant was entitled to $818.00 less premiums for health benefits and life insurance, for a net
payment of $710.82. The Office also noted that Dr. McGuire’s January 27, 2004 report, was
prior to appellant’s return to work, and did not establish a worsening of her condition. The
Office also noted that the April 9, 2007 report did not explain how appellant’s condition had
changed since she had returned to work as a network assistant, or how these changes would
prevent her from performing her duties as a network assistant.
In a decision dated May 2, 2007, the Office finalized its preliminary findings on the fact
and amount of the overpayment. The Office found that appellant was at fault because she
accepted a payment which she knew or reasonably should have known was incorrect. The Office
noted that no response was received from appellant to the June 16, 2006 preliminary finding, that
appellant had not completed an overpayment questionnaire or provided any other financial
information. The Office determined that the amount of $100.00 would be withheld from her
continuing compensation every 28 days until the overpayment was recovered.
LEGAL PRECEDENT -- ISSUE 1
Under section 8115(a) of the Act,6 wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his wage-earning
capacity. Generally, wages actually earned are the best measure of a wage-earning capacity and,
in the absence of evidence showing that they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such measure.7 The formula for
determining loss of wage-earning capacity based on actual earnings, developed in the Board’s
decision in Albert C. Shadrick,8 has been codified by regulation at 20 C.F.R. § 10.403. Office
procedures provide that a determination regarding whether actual earnings fairly and reasonably
represent wage-earning capacity should be made after an employee has been working in a given
position for more than 60 days.9 The amount of any compensation paid is based on the wageearning capacity determination and it remains undisturbed until properly modified.10
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for tear of the right anterior cruciate ligament and
paid appropriate compensation.

6

5 U.S.C. §§ 8101-8193, 8115(a).

7

Hayden C. Ross, 55 ECAB 455 (2004).

8

Albert C. Shadrick, 5 ECAB 376 (1953).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c) (December 1993).
10

See Sharon C. Clement, 55 ECAB 552 (2004).

5

The record reflects that appellant returned to work full time, as an accounting assistant
beginning in April 2006. She was able to perform various clerical positions in accordance with
Dr. McGuire’s January 27, 2004 restrictions. Appellant initially began working as a general
clerk on March 13, 2006, and later received an offer as a temporary network assistant effective,
March 27, 2006. She accepted an assistant accounting position in April 2006 and continued to
perform this position until January 2007. Accordingly, the Board finds that the position of an
accounting assistant that appellant held commencing April 2006 was an appropriate limited-duty
job which the Office properly determined represented her wage-earning capacity. Appellant
began her modified position on March 27, 2006 and subsequently worked in the position for over
60 days. Her case was closed by the rehabilitation counselor on May 18, 2006. Appellant’s
performance of this position in excess of 60 days is persuasive evidence that the position
represents her wage-earning capacity.11
As there was no evidence that appellant’s actual earnings as an accounting assistant did
not properly represent her wage-earning capacity, the Office properly accepted these earnings as
the best measure of her wage-earning capacity. The record reflects that, on March 14, 2007,
appellant’s compensation was reduced to reflect her actual earnings as an accounting assistant,
effective March 13, 2006, the date she returned to work.12
There is no evidence that the position was seasonal, temporary or make-shift work
designed for appellant’s particular needs.13 The record reflects that appellant was making
$420.00 per week and that her gross weekly pay rate on the date of injury was $637.89 and her
current pay rate was $685.73. The Office noted that the percentage of the new wage-earning
capacity was equal to 61 percent, or a loss of wage-earning capacity of $248.78 per week. The
Office accordingly reduced appellant’s compensation rate to $186.59 per week. Therefore, the
Office properly determined appellant’s loss of wage-earning capacity under the Shadrick formula
as of April 2006, as the Office found in its March 14, 2007 decision.14
LEGAL PRECEDENT -- ISSUE 2
The Federal Employees’ Compensation Act provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
while in the performance of his duty.15 When an overpayment has been made to an individual

11

Office procedures provide that a determination regarding whether actual earnings fairly and reasonably
represent wage-earning capacity should be made after an employee has been working in a given position for more
than 60 days. See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning
Capacity, Chapter 2.814.7(c) (December 1993).
12

While the Office used March 10, it appears that appellant actually began receiving wages on March 13, 2006.

13

Elbert Hicks, 49 ECAB 283 (1998).

14

Supra note 8.

15

5 U.S.C. § 8102(a).

6

because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which the individual is entitled.16
A claimant is not entitled to receive total disability compensation and actual earnings for
the same period. Office procedures provide that an overpayment in compensation is created
when a claimant returns to work but continues to receive wage-loss compensation.17
ANALYSIS -- ISSUE 2
The record indicates that on June 16, 2006, the Office found that an overpayment had
occurred. The Office explained that the overpayment had occurred because appellant received
compensation for total disability while she was employed as a full-time employee beginning
March 10, 2006. The Office found that her periodic rolls compensation did not stop until
April 16, 2006. The Office further found that this error created an overpayment of compensation
to appellant. Appellant should not have received compensation for the period March 10 to
April 15, 2006, as she was working and receiving wages. The Office determined that she
received $1,979.00, plus $2,048.00 or a total of $4,027.00 for the aforementioned time frame.
The Office determined that appellant was entitled to receive compensation from February 19 to
March 9, 2006 in the amount of $1,409.45. The Office subtracted this amount from the
$4,027.00 to determine an overpayment in the amount of $2,617.55. The Board will affirm the
Office’s May 2, 2007 decision on the issue of fact and amount of overpayment.
LEGAL PRECEDENT -- ISSUE 3
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he or she
receives from the Office are proper. The recipient must show good faith and exercise a high
degree of care in reporting events which may affect entitlement to, or the amount of, benefits. A
recipient who has done any of the following will be found to be at fault with respect to creating
an overpayment: (1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or (2) Failed to provide information which he or she knew or
should have known to be material; or (3) Accepted a payment which he or she knew or should
have known to be incorrect (this provision applies only to the overpaid individual).18
Whether or not the Office determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he or she is being overpaid.19
16

Id. at § 8129(a).

17

Danny E. Haley, 56 ECAB 393 (2005); Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Overpayment Actions, Chapter 6.200.2(a) (May 2004).
18

20 C.F.R. § 10.433(a).

19

20 C.F.R. § 10.433(b).

7

ANALYSIS -- ISSUE 3
The Office found that appellant was at fault in the creation of the overpayment based on
the third criterion above, that she accepted payments which she knew or should have known to
be incorrect. In order for the Office to establish that appellant was at fault in creating the
overpayment, the Office must show that, at the time she received the compensation checks in
question, she knew or should have known that the payment was incorrect.20
The record contains no evidence that appellant was apprised by the Office, as of the time
she accepted the compensation checks, of the specific period the check covered so as to put her
on notice that she was being paid incorrectly for a period of time during which he worked.21 If
such evidence existed which established that appellant had notice that she was accepting an
incorrect payment, this would establish fault. However, there is no evidence in the record that
any letter or other information which accompanied the check which would have reasonably put
appellant on notice that she had received an incorrect payment. As noted above, in determining
whether an individual is without fault, the Office must consider an individual’s understanding of
the obligation to return payments which were not due. If there is no evidence which indicates
that an individual knew or should have known at the time the incorrect payment was accepted
that the payment was not due, the Office cannot meet its burden of proof in finding that such
individual was at fault in accepting an incorrect payment. There is no other evidence of record
which put appellant on notice that the compensation check was for a period of time to which she
was not entitled to compensation. Appellant’s congressional representative received a notice on
October 20, 2005 that appellant would not be entitled to continuing compensation benefits, if she
were able to earn wages paid by her position at the time of her injury. However, there is no
evidence that the letter was sent to appellant or that she was aware of it prior to receipt and
acceptance of the check in question. As there is no evidence which indicates that appellant know
or should have known that she was not due the incorrect payment at the time she accepted the
payment, the Office has not met its burden. For this reason, the Office has not met its burden of
proof in establishing that she was at fault.
Thus, the May 2, 2007 decision is reversed as to the finding of fault for the overpayment
of compensation and the case is remanded to the Office for a determination on the issue of
whether appellant is entitled to waiver of the overpayment.22
CONCLUSION
The Board finds that the Office properly determined appellant’s wage-earning capacity.
The Board also finds that the Office properly determined that appellant received an overpayment
in the amount of $2,617.55. However, the Office did not meet its burden of proof in establishing
that appellant was at fault in creating the overpayment in the amount of $2,617.55. Thus, the
May 2, 2007 decision is reversed as to the finding of fault for the overpayment of and the case is
20

Robin O. Porter, 40 ECAB 421 (1989).

21

Id.

22

The issue regarding recovery of the overpayment is not in posture.

8

remanded to the Office for a determination on the issue of whether appellant is entitled to waiver
of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the May 2, 2007 decision of the Office of Workers’
Compensation Programs is affirmed in part and reversed in part and the case remanded for
further action consistent with this decision. The March 14, 2007 decision is affirmed.
Issued: April 21, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

